Name: Commission Regulation (EC) No 2644/2000 of 20 November 2000 amending Regulation (EC) No 2390/1999 laying down detailed rules for the application of Regulation (EC) No 1663/95 as regards the form and content of the accounting information that the Member States must hold at the disposal of the Commission for the purposes of the clearance of the EAGGF Guarantee Section accounts
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  accounting;  economic geography;  information and information processing;  farming systems; NA
 Date Published: nan

 Avis juridique important|32000R2644Commission Regulation (EC) No 2644/2000 of 20 November 2000 amending Regulation (EC) No 2390/1999 laying down detailed rules for the application of Regulation (EC) No 1663/95 as regards the form and content of the accounting information that the Member States must hold at the disposal of the Commission for the purposes of the clearance of the EAGGF Guarantee Section accounts Official Journal L 307 , 07/12/2000 P. 0001 - 0046Commission Regulation (EC) No 2644/2000of 20 November 2000amending Regulation (EC) No 2390/1999 laying down detailed rules for the application of Regulation (EC) No 1663/95 as regards the form and content of the accounting information that the Member States must hold at the disposal of the Commission for the purposes of the clearance of the EAGGF Guarantee Section accountsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(1), and in particular Article 4(8) thereof,Whereas:(1) The fourth indent of Article 2(1) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section(2), as last amended by Regulation (EC) No 2245/1999(3), stipulates that a full record of all accounting information must be held at the disposal of the Commission for statistical and control purposes. Article 2(3) says that the form and content of the accounting information shall be established in accordance with the procedure provided for in Article 13 of Council Regulation (EEC) No 729/70(4), as last amended by Regulation (EC) No 1287/95(5).(2) The form and content of the accounting information has been decided by Commission Regulation (EC) No 2390/1999 of 25 October 1999 laying down detailed rules for the application of Regulation (EC) No 1663/95 as regards the form and content of the accounting information that the Member States must hold at the disposal of the Commission for the purposes of the clearance of the EAGGF Guarantee Section accounts(6). Due to changes in the budget nomenclature and in order to facilitate the cooperation between the Member States and the Commission, the Annexes to that Regulation should be changed.(3) The Committee of the European Agricultural Guidance and Guarantee Fund has not delivered an opinion within the time limit set by the chairman,HAS ADOPTED THIS REGULATION:Article 1Annexes I, II and III to Regulation (EC) No 2390/1999 are replaced by Annexes I, II and III to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 16 October 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 103.(2) OJ L 158, 8.7.1995, p. 6.(3) OJ L 273, 23.10.1999, p. 5.(4) OJ L 94, 28.4.1970, p. 13.(5) OJ L 125, 8.6.1995, p. 1.(6) OJ L 295, 16.11.1999, p. 1.ANNEX IX TABLE>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX IITECHNICAL SPECIFICATIONS FOR THE TRANSFER OF COMPUTER FILES TO THE EAGGF1. MAGNETIC MEDIUMNine-track magnetic tape (0,5 inch)density of 800 to 6250 BPIno label or standard labelThis option will be withdrawn from 16 October 2001.Floppy disk: 3,5 inch 1,4 Mb (Dos/Windows)optional compression using PKZIP softwareData cartridge of type 3480 or 3490IBM 3490E compatible (18 or 36 track)This option will be withdrawn from 16 October 2003.DAT cartridge4 mm DDS-1 (90 m)QIC-80 Colorado streamer 350 cartridgeSoftware: HP Colorado backup version 2.70.(This application also makes data compression possible.)CD-ROM (WORM)Direct messaging X400for files of 5 Mb or lessoptional compression using PKZIP softwareaddress: C=BE;A=RTT;P=CEC;O=DG6;S=AI3Messaging by STATEL/STADIUMThe Commission recommends that the Member States replace the transfer of computer data on magnetic media by electronic transfer through STATEL/STADIUM (see Communication to the EAGGF Committee VI/5342/99). The software will be made available at the request of the Member State.2. THE COMPUTER FILE STANDARD PROPOSED2.1. For each individual operation involving payments by and receipts of the EAGGF Guarantee Section, each Member State is to create a computer record. What is involved here is thus the individual items making up the total and not that total per beneficiary. The Member State may not group individual operations relating to payments in the various columns of the same record.2.2. The records must have a flat file structure. If fields have more than one value, separate records containing all data fields are required. Make sure that no double counting occurs.2.3. The above requirements notwithstanding, all the data supplied must genuinely reflect the information available in the Member State's accounting systems.2.4. Standard files are to have the following characteristics:(1) The first record in the file will contain the file description. The field names will comprise an "F" followed by the field number used in Annex I (the "X table").(2) The following records in the file are data, in the order indicated by the first record describing the file structure.(3) The fields will be separated by a semi-colon (;).(4) Records will vary in length. Each record will end with a code "CR LF" or "Carriage Return - Line Feed" (in hexadecimal: "0D 0A").(5) The file will be in ASCII code.(6) Numeric fields:(a) decimal separator: "."(b) the symbol ("+" or "-") will appear on the far left, followed immediately by the figures.(c) fixed number of decimals (the details are set out in the "Aide-mÃ ©moire" in Annex III hereto).(d) no spaces between digits; no spaces between thousands.(7) Date field: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).(8) EAGGF budget code (field F109): "B99-9999-999".(9) Data in text format must not be put between quotations marks (" "). It goes without saying that the semi-colon separator ";" must not be used in data in text format.(10) All fields: no spaces at the beginning or end of a field.(11) Files satisfying these rules will look like the following (example):F100;F101;F106;F108;F109AGENCY ABC;Nr154678;+152.50;19971215;B01-1000-123AGENCY ABC;Nr024578;-1000.00;19971205;B01-2020-564AGENCY ABC;Nr154985;+9999.20;19970101;B01-1100-000AGENCY ABC;Nr100078;+152.75;19971231;B01-1234-654AGENCY ABC;Nr215452;+0.50;19971215;B01-1000-001AGENCY ABC;Nr123456;+21550.15;19970101;B01-5000-010etc.(other data records with the fields in the same order).(12) In the case of files from Greece, we would ask that either ELOT-928 or ISO 8859-7 coding be applied.2.5. The Commission recommends that in general the data be grouped by agricultural sector to avoid a proliferation of sub-files by budget heading.3. DOCUMENTATIONEach file must be accompanied by checksums for the following:1. number of records2. total amount3. sum of subtotals for each budget heading.For each field expressed by a code, the meanings of the codes used will be attached to the file.The sum of the records in the computer file by budget heading and subheading must correspond to the annual and monthly declarations. Any discrepancies are to be justified in a note attached to the file.ANNEX III"AIDE-MÃ MOIRE"2001 budget yearTABLE OF CONTENTS>TABLE>General remark: significance of the X, A and D codes used in Annex I:All the information marked "X" or "A" is obligatory."A"= Data element to be added compared to Regulation (EC) No 2390/1999."D"= Data element to be deleted compared to Regulation (EC) No 2390/1999."X"= Data element already included in Regulation (EC) No 2390/1999.1. DATA RELATING TO PAYMENTF100: name of paying agencyRequired format: to be expressed by a code (see the code list F100.XLS kept up-to-date on CIRCA).F101: reference number of paymentThe reference number identifying the payment clearly in the paying agency's accounts.F102: reference number of previous paymentThe reference number identifying the payment clearly in the paying agency's accounts as an advance or an amount recovered.F103: type of paymentRequired format:>TABLE>These codes become compulsory from 16 October 2001 onwards, and must thus be used in the computer data of the 2002 financial year.F103a: additional payment from national envelopeIndicates if an additional payment has been made from a national envelope.Required format: yes = "Y"; no = "N".F105: payment with penaltyRequired format: yes = "Y"; no = "N".F105a: Reduction under Articles 3 and 4 of Regulation (EC) No 1259/1999The field 105a of the X table must be used to indicate the amounts retained (negative amounts) on the basis of Article 3 and 4 of Regulation (EC) No 1259/1999. Field 105a must be used for each budget post where a retention has been made.For the moment there is no specific budget post on which to declare payments made using the amounts retained on the basis of Articles 3 and 4 of Regulation (EC) No 1259/1999. These payments should therefore be indicated in field 105a of the corresponding budget posts (4030, 4040, 4050 and 4070)Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for any number from 0 to 9 inclusive.F106: amountAmount of individual item of payment in currency defined in field F107. Details of each item of payment must be given.Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F107: currency unitRequired format: ISO 4217 code: ATS, BEF, DEM, DKK, ESP, EUR, FIM, FRF, GBP, GRD, IEP, ITL, LUF, NLG, PTE or SEKF108: date of paymentThe date determining the month of declaration to the EAGGF.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F109: EAGGF budget codeThe full code must be given, including the chapter, heading and subheading.Required format: "B99-9999-999", where 9 stands for a digit from 0 to 9.F110: marketing year or periodThis must be indicated solely for the measures concerned and only where this is not obvious from the EAGGF budget code.For intervention products the Commission needs to know the marketing year to which the product corresponds or the quota period it is to be set off against. For example, in the case of cereals this may well be a previous marketing year rather than the current one.2. DATA RELATING TO BENEFICIARY (APPLICANT)F200: identification codeThe individual identifier allocated to applicants by the Member State.F201: nameThe applicant's name.F202a: applicant's address (street and number)F202b: applicant's address (international postal code)F202c: applicant's address (municipality or city)F204: small producerRequired format: yes = "Y", no = "N".F205: holding in less-favoured regionWhere this affects the rate of aid.Required format: yes = "Y", no = "N".F205a: young farmerRequired format: yes = "Y", no = "N".F206: producers of heavy/light lambsRequired format: for the ewe and goat premiums the following coding scheme is required:- "H": heavy lamb- "L": light lamb- "G": goat.F207: region and subregionRegion and subregion of the beneficiary as defined by the Member State. This item needs to be very accurate if the Regulation lays down different support schemes according to the region.Knowledge of the region in which the beneficiary is located is also necessary from the point of view of audit planning.Any official coding scheme is acceptable as long as it is explained in the documents provided with the file.Required format: to be expressed by a code; the codes must be explained in the accompanying letter.F211: delivery reference quantityThis relates to the milk quota scheme.Required format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F212: direct sales reference quantityThis relates to the milk quota scheme.Required format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F213: reference fat contentThis relates to the milk quota scheme.Required format: 9 ... 9.99, where 9 stands for a digit from 0 to 9.F214: purchaser of milkIn accordance with Article 2 of Council Regulation (EEC) No 3950/92 (OJ L 405, 31.12.1992, p. 1). This relates to the milk quota scheme.F215: date of start of productionRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F216: date of end of productionRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F217: date of entry of private storageRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F218: end date of private storageRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).3. DATA RELATING TO DECLARATION/APPLICATIONF300: number of declaration/applicationThis must enable the declaration/application to be traced through the Member States' files.F300b: date of applicationThe date of receipt of the application by the paying agency (including any divisional or regional offices thereof).Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F301: number of contract (where applicable)This only applies in the case of private storage schemes.F304: authorising officeThis is the office responsible for administrative control and authorisation, e.g. the region. The more decentralised the management of the scheme is, the more important this information becomes.F305: number of certificate/licenceF306: date of certificate/licenceRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F307: office holding supporting documentsOnly where this is not the same as that specified in field F304.4. DATA RELATING TO SECURITYF400: amount of tender securityIn principle the Regulation should determine the amount of the tender security.Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F402: amount of processing securityRequired format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F403: date of lodging of individual security or of charging (credit) to global securityThe Commission must be able to check whether the individual or global security covers at all times the EAGGF expenditure.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F404: date of release of individual security or of charging (debit) against global securityThe Commission must be able to check whether the individual or global security covers at all times the EAGGF expenditure.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).5. DATA RELATING TO PRODUCTSPreliminary remark concerning quantities:as a basic rule, quantities, areas and numbers of animals must only be shown once. In the case of an advance payment followed by a balance payment, the quantity must be shown in the record of the advance payment. Adjustments to quantities, areas and numbers of animals must be shown in the records covering the balance or subsequent payments. In the case of sums recovered, if the amount applied for is reduced because of incorrect quantities, areas or numbers of animals, the adjustments to the quantities must be indicated by a minus sign.F500: product code/rural development submeasure codeThis should be shown if the EAGGF budget code (or field F804 for export refunds) does not describe the product or submeasure clearly.In the case of rural development measures, indicate where applicable a code per submeasure implemented (e.g. type of agri-environmental measure). Member States must draw up their own lists of codes, to be explained in the accompanying letter.F501: type of animalRegarding Council Regulation (EC) No 1254/1999 (OJ L 160, 26.6.1999, p. 21), i.e. the "Single Slaughter Premium" please refer to Article 11(1)(a) and (b) as to the type of animal. This is important given the differentiation in premiumRequired format: to be expressed by a code; the codes must be explained in the accompanying letter.F502: quantity paid (number of animals, hectares, etc.)See preliminary remarks in heading 5 (Data relating to products).For rural development the quantity paid should be expressed in the unit appropriate to the agri-environmental submeasure mentioned in F500. A table of correspondence between the submeasure code (e.g. input reduction) used in F500 and the unit for calculating the premium (e.g. ha) used in F502 should be attached to the payment file.For the wine sector, the products obtained after distillation should be expressed by number of alcoholic strength.For all other sectors, the quantity paid should be expressed in the unit which is laid down in the regulation as the basis for the premium payment.Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F502a: number of premiums paidFor Member States applying the slaughter model (DK, D and S), the number of extensification premiums paid must be indicated. This additional number of animals is a subset of the eligible livestock in respect of which the basic premium has been paid on farms which meet the stocking density requirement for the extensification premium.Required format: +99 ... 99.9 or -99 ... 99.9, where 9 stands for a digit from 0 to 9.F502b: number of premiums applied forFor Member States applying the slaughter model (DK, D and S), the number of extensification premiums applied for must be indicated. This additional number of animals is a subset of the eligible livestock in respect of which the basic premium has been applied for on farms meeting the stocking density requirement for the extensification premium.Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F503: quantity covered by payment application lodgedRequired format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F507: yieldRepresentative yield used to calculate the compensatory payment (under the regionalisation plan in accordance with Article 3 of Council Regulation (EEC) No 1765/92 (OJ L 181, 1.7.1992, p. 12)).Required format: 9 ... 9.999, where 9 stands for a digit from 0 to 9.F508a: area covered by payment application lodgedThe area covered by the application.See preliminary remark in heading 5 (Data relating to products).Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F508b: area covered by payment madeThe area on which the payment is made.Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F508c: forage areas declaredThis information is directly related to the budget heading for animal premiums. The forage areas declared are used to calculate the stocking density. This information must always be provided if the beneficiary is entitled to use the forage area. The sectors concerned are meat and certain rural-development measures.Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F508d: subject to ceiling on livestock unitsWhere a livestock premium is reduced on account of the size of the forage area.Required format: yes = "Y", no = "N".F508e: extensification premium paidSee Council Regulation (EEC) No 805/68 (OJ L 148, 28.6.1968, p. 24), as amended by Regulation (EC) No 2222/96 (OJ L 296, 21.11.1996, p. 50).Required format: yes = "Y"; no = "N".F508f: Animals slaughtered, exported or consignedThis field in relation to the Single Slaughter Premium should indicate whether the animals for which the aid is claimed were slaughted, exported or consigned.Required format: to be expressed by one of the following codes:- "S": slaughtered- "E": exported- "C": consigned.F509a: area wrongly declaredThe difference between the area declared and that found.Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F509b: area wrongly declared (forage area)The difference between the area declared and that found. See also field F508c.Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F510: Community regulation and article numberRequired only where necessary for describing the transaction (e.g. where the budget item is not sufficient).In the case of intervention goods, the ad hoc publication in the Official Journal is intended.F510a: Community rate of financing (in %)The percentage for rural development is the percentage of the overall aid which is EAGGF-funded, i.e. a set percentage defined in the regulation (75 % or 50 %).Required format: +99.99, where 9 stands for a digit from 0 to 9.F511: EAGGF rate of aid (in euro) per unit of measurementExcept where there is no change in fields F511 or F512 throughout the marketing year.Required format: 9 ... 9.999999, where 9 stands for a digit from 0 to 9.The use of six decimal places may seem odd but some regulations such as Council Regulation (EC) No 660/1999 (OJ L 83, 27.3.1999, p. 10) fixes the premium up to five decimals even when using euro. To cover all possibilities the number of decimals was raised to six.F511a: additional national aid (in euro) per unitAmounts paid out from the national envelope.Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F512: conversion rateThe agricultural rate applied in respect of the payment (except where there is no change in fields F511 or F512 throughout the marketing year).Required format: 9 ... 9.999999, where 9 stands for a digit from 0 to 9.F513: EAGGF rate of aid (in currency defined in field F107) per unit of measurementRequired format: 9 ... 9.999999, where 9 stands for a digit from 0 to 9 (See comment under F511)F513a: additional national aid (in n.c.) per unitAmounts paid out from the national envelope.Required format: +99 ... 9.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F515: gross deliveries"Gross deliveries" covers all quantities of milk and milk equivalent marketed, as defined in Article 1(1) of Commission Regulation (EEC) No 536/93 (OJ L 61, 13.3.1993, p. 39), without any adjustment for the fat content.Required format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F516: gross direct salesThe milk sector and, in the case of B01-1502, the value of the marketed production of the producer organisation in accordance with Article 15(5) of Council Regulation (EC) No 2200/96 (OJ L 297, 21.11.1996, p. 1).Required format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F517: actual fat contentAs shown by the laboratory analysis findings, expressed as a percentage rather than in grams or kilograms.Required format: 9 ... 9.99, where 9 stands for a digit from 0 to 9.F518: adjusted deliveriesQuantities delivered, adjusted for the fat content in accordance with Article 2(2) of Regulation (EEC) No 536/93.Required format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F519: adjusted direct salesRequired format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F519b: deliveries after administrative corrections (if any)Milk sector: "administrative corrections" means adjustments made by the paying agency to the quantities declared by purchasers. Such changes must always be shown separately from the quantities declared by the purchasers. Corrections may be positive or negative. The net changes must be shown as compared with the situation before the correction. There is no provision for including flat-rate corrections here. Corrections following on-the-spot checks required under Article 7(3) of Regulation (EEC) No 536/93 may be recorded in fields F600 to F603.Required format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F519c: direct sales after administrative corrections (if any)For the definition of administrative corrections, see field F519b.Required format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F520: quantities delivered over or under quotasRequired format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F521: direct sales over or under quotasRequired format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F522: additional levy dueFor deliveries or direct sales (a distinction is to be made through the budget code (field F109)).Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F523: interest due for late paymentFor deliveries or direct sales (to be distinguished by means of the budget code in field F109).Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F530: actual alcoholic strength by volumeExpressed by % vol/hl.Required format: 99.99, where 9 stands for a digit from 0 to 9.F531: total alcoholic strength by volumeExpressed by % vol/hl.Required format: 99.99, where 9 stands for a digit from 0 to 9.F532: natural alcoholic strength by volumeExpressed by % vol/hl.Required format: 99.99, where 9 stands for a digit from 0 to 9.F533: wine growing zoneZone of the basic product as defined in Annex III to Council Regulation (EC) 1493/1999 (OJ L 179, 14.7.1999, p. 1).Required format: to be expressed by one of the following codes: A, B, CIa, CIb, CII, CIIIa, CIIIb6. DATA RELATING TO INSPECTIONSThe Commission needs to know the number of inspections carried out and the number of cases where penalties have been applied as a result. Where the premium is withheld or recovered in full, zero payments must be indicated.F600: on-farm inspection or remote sensingThe inspection mentioned here has to be understood as "checks on-the-spot" in the meaning of Article 47(4) of Commission Regulation (EC) 1750/1999 (OJ L 214, 13.8.1999, p. 31), i.e. physical visits of the farm, complemented or not by remote sensing.Fields F601 to F603 need only be completed where an on-the-spot inspection is indicated in field F600. In the case of multiple visits concerning the same measure and the same producer only report once.The Member State should differentiate between on-farm inspections and inspections by remote sensing.Administrative checks (within the meaning of Article 47(3) of Regulation (EC) No 1750/1999) should not be mentioned in F600. They are not mentioned as such, in any field. Nevertheless, the sanctions taken are mentioned in F 105, whether they originate from an administrative check of check on-the-spot.Required format: "N" = no inspection, "F" = on-farm inspection and "T" = inspection by remote sensing. In the case of rural development measures, the code "FT" must be shown where certain transactions are checked by remote sensing and others by on-the-spot inspections.F601: date of inspectionRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F602: application reducedIf the application has been reduced as a result of an inspection, this should be indicated here.Required format: yes = "Y"; no = "N".F602b: recalculation of additional levy payableFor instance after on-the-spot inspections.Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F603: reason for reductionWhere there is more than one reason, indicate the one justifying the highest penalty.Required format: to be expressed by a code; the codes must be explained in the accompanying letter.F604: Regulation (EEC) No 386/90 (on-the-spot checks)Required format: yes = "Y", no = "N".F604b: Regulation (EEC) No 386/90 (substitution checks)Required format: yes = "Y", no = "N".7. (NOT USED)8. ADDITIONAL DATA RELATING TO EXPORT REFUNDSF800: net weight (= F502)See preliminary remark in heading 5 (Data relating to products).Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F800b: unit of measurement for field F800Required format:>TABLE>These codes become compulsory from 16 October 2001 onwards, and must be used in the computer date of the 2002 financial year.F801: application number (export refunds: SAD)F802: customs office of placing under customs supervisionRequired format: to be expressed by a code; the codes must be explained in the accompanying letter.F802b: customs office of exitIndicate the customs office certifying that products covered by refund applications have left the customs territory of the Community. The place/city of exit may also be shown.This information is vital for the auditors in connection with the application of Regulation (EEC) No 386/90 concerning substitution checks. The information is available in T5 or equivalent documents.Required format: to be expressed by a code; the codes must be explained in the accompanying letter.F804: export refund code (8 or 12 digits)12 digits for the agricultural nomenclature and 8 digits for processed agricultural products ("Non-Annex I"; formerly "Non-Annex II" - see Treaty of Amsterdam).F805: code for destinationRequired format: "999", where 9 stands for a digit from 0 to 9 in accordance with the EAGGF standard nomenclature of destinations (see the code list F805.XLS kept up-to-date on CIRCA).F808: date of advance fixingFixing in advance or daily rate.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F809: last day of validity (advance fixing)Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F812: tender if applicable (advance fixing)The procedure stipulated in Article 5 of Commission Regulation (EC) No 1501/95 (OJ L 147, 30.6.1995, p. 7) or similar procedure for other sectors.F814: day of acceptance of payment declaration (COM-7)For the beef sector: in the case of pre-financing, complete field F814 only (disregarding fields F816 and F816b); if pre-financing is not involved, complete fields F816 and F816b (disregarding field F814).Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F816: date of acceptance of export declaration (EX-1)Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F816b: date of exportRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).9. ADDITIONAL INFORMATION ON BUYING-IN AND SALES FROM PUBLIC STORAGEThese transactions (buying-in and sales) fall under the budget heading covering other costs. In the case of buying-in, provide details of total quantities and values in line 4 of Table 1 (or 51). In the case of sales, give details of total quantities and values in line 4 of Table 7 (or 53). As to the other items (technical and financial costs plus depreciation), the computer file need contain only one line corresponding to the data in Table 52.The Commission needs details of movements of quantities bought in, sales and losses even where no financial transactions are involved, as is the case with free sales of foodstuffs and losses within the tolerances allowed. For intervention products, the emphasis is on detailed stock movements rather than on the financial implications. The difference with the FAUDIT-ED system is that the Commission is not interested in the cumulative totals. The Commission also wants the information in the "X table" to reflect the actual transactions. Table 8 (Public storage - Public stock position and movements) supplements the above data.9.1. INFORMATION ON BUYING-IN FILESF900: type of productRequired format:>TABLE>These codes become compulsory from 16 October 2001 onwards, and must thus be used in the computer data of the 2002 financial year.F901: quantity offeredQuantities are shown in tonnes to three decimal places.Required format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F902: date of offerThe actual date of the offer is meant.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F903: date of acceptance of offerRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F904: date fixed as first day of deliveryRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F905: total price increases/reductions for quality (in euro) (or final price)In the case of beef, the Commission refers to the total percentage price increases/reductions for differences in quality or degree of fat cover calculated in accordance with Commission Regulation (EEC) No 2456/93 (OJ L 225, 4.9.1993, p. 4). For cereals, the Commission refers to Commission Regulation (EEC) No 689/92 (OJ L 74, 20.3.1992, p. 18).Alternatively, this must be the final price.Required format: 99 ... 99.99, where 9 stands for a digit from 0 to 9.F906: total monthly increases (in euro)Cereals and olive oil: in the case of cereals, the Commission refers to the monthly increase in euro applying to the intervention price for the marketing year in accordance with Article 4(1) of Regulation (EEC) No 689/92 (see also Council Regulation (EC) No 1623/98 (OJ L 210, 28.7.1998, p. 1), which applies for the 1998/99 marketing year).Required format: 99 ... 99.99 , where 9 stands for a digit from 0 to 9.F907: date of deliveryFor beef, this is the date of arrival at the cold store.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F908: date of takeoverIn the case of bone-in meat, this is the date of arrival at the cold store. In the case of boned meat, this is the date of arrival at the boning plant. See Article 17(1) of Regulation (EEC) No 2456/93.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F909: quantity taken overExpressed in tonnes to three decimal places.Required format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F910: exchange rate usedRequired format: 9 ... 9.999999, where 9 stands for a digit from 0 to 9.F911: intervention centre = place of storage (beef = after boning)For the intervention centre, indicate the name and address of the cold store. In the case of meat, the intervention centre after boning is meant.F920: date of slaughter (meat)The Commission must be able to check whether time limits are met. All dates and the corresponding quantities (F909) and amounts (F106) must therefore be shown in separate records.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F921: meat bonedRequired format: yes = "Y", no = "N".F922: quantity of meat bonedRequired format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F930: date of manufacture (milk sector)Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).9.2. INFORMATION ON SALES FILESF950: regulation opening invitation to tenderF951: date of publication of invitation to tenderThis is the date of publication in the Official Journal of the European Communities.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F952: closing date for submission of tendersThis is the last possible date for submission of tenders.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F953: total price increases/reductions (internal market) (or final price)For cereals, this is the total percentage increase or reduction in price calculated in accordance with Article 13(1) of Commission Regulation (EEC) No 2131/93 (OJ L 191, 31.7.1993, p. 76) and Articles 4 and 5 of Council Regulation (EEC) No 1766/92 (internal market) (OJ L 181, 1.7.1992, p. 21) or the monthly increase in euro in accordance with Article 16 of Regulation (EEC) No 2131/93 (sales for export). Alternatively, it may be the final price.Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F954: Quantity removedThe quantities actually removed. In the case of bone-in meat, this is the gross weight; in the case of boned meat, this is the net weight shown on the package.Required format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F955: date of removalThe date of actual removal of the goods. All dates and the corresponding quantities and amounts must be shown in separate records in the file so they do not recur in various places in the same record.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F956: amount paidRequired format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for a digit from 0 to 9.F957: quantity awardedRequired format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F960: net quantity of meatThis is the quantity tendered and paid for prior to removal or the difference in the quantities tendered for and removed on payment of the balance.Required format: +99 ... 99.999 or -99 ... 99.999, where 9 stands for a digit from 0 to 9.F961: price fixed or awardedThe fixed or minimum tender price per tonne (see also field F953), i.e. the price fixed in euro by the Management Committee.Required format: 99 ... 99.99, where 9 stands for a digit from 0 to 9.F962: type of cutRequired format: a five-character code (INT11 until INT24) corresponding to the codes described in Annex V to Commission Regulation (EC) No 562/2000 (OJ L 68, 16.3.2000, p. 22).These codes become compulsory from 16 October 2001 onwards, and must thus be used in the computer data of the 2002 financial year.F970: date of lodging of security for destination/end-useThe actual date of lodging of the security covering arrival at destination or end-use.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F980: date of arrival at final destination (where compulsory)Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).9.3. INFORMATION ON SECURITIESF990: amount of security forfeited.Amounts of securities actually forfeited.Required format: 99 ... 99.99, where 9 stands for a digit from 0 to 9.